The opinion of the court was delivered by
AlleN, J. :
The first claim of error is in admitting testimony to prove that the refrigerator-cars were constructed with dead-woods which rendered it more dangerous for brakemen to make couplings than ordinary cars. It is said that the defendants were not bound to furnish any particular kind of cars, and the plaintiff, knowing the construction of the cars, assumed the extra hazard. After hearing the testimony on this point, the court instructed the jury that the plaintiff had assumed this risk. It is contended, however, that notwithstanding this instruction, the jury were prejudiced by the evidence, and led to believe that such cars were unnecessarily dangerous, and that the court should not have permitted the jury to hear such testimony at all. We are unable to perceive how the court could have ruled that the plaintiff had assumed the extra hazard until such facts were developed by the evidence, as showed the assumption by the plaintiff of this particular hazard.
It is next contended that the accident was occasioned by the plaintiff’s own negligence ; that he did not im*593mediately after the injury attribute any fault to Can-aga ; that it was not the duty of Canaga to ride the car down, but to stay with the engine ; that there was, in fact, other switching to do, rendering it necessary for him to accompany the engine. It is very clear to our minds that there is ample testimony to sustain the findings of the jury as well on the question of the negligence of Canaga as on that of contributory negligence on the part of the plaintiff. The jury have answered clearly and unequivocally that Canaga was negligent in allowing the car to run down grade to where the plaintiff was to make the coupling unattended by anyone in a position to answer signals or check its speed. They have also found that the plaintiff could not by the use of his senses determine the rate of speed at which the car was approaching in the darkness ; that the plaintiff was free from fault or negligence, and that the injury was occasioned by the negligence of Canaga. The testimony is ample to support these findings, and we find nothing in the record requiring us to interfere with them.
*5942' Mempioyee-negligence of plaintiff*593-Complaint is made of the eleventh instruction, by which the jury were told that if the plaintiff's negligence was only slight, or the remote cause of the injury, he might recover if otherwise entitled to a verdict. Under some circumstances such an instruction is misleading. We have held it to be so in the case of O. K. & W. Rid. Go. v. Prouty, ante, p. 503, decided at this term of the court. It is true, if the plaintiff was negligent in attempting to make the coupling as he did, such negligence was proximate and not remote ; but we have no difficulty to contend with in this case on that point, for the jury have expressly found that he was not negligent at all, and that he could not have ascertained, by the use of hm *594senses, the rate of speed at which the car was approaching, and that he used all reasonable and necessary care in making the coupling. The instruction complained of would also appear more objectionable standing alone than it does . . ..it » ,, n m connection with the very full and clear instructions accompanying it, by which the attention of the jury was called to the specific claims of negligence, and fairly explaining to them the questions of fact presented by the evidence which they were called on to decide. They have found the plaintiff free from any negligence contributing to the injury. We, therefore, have no question presented to us as to the effect on the plaintiff's right' of recovery of slight or remote negligence on his part, for he was. guilty of none.
The seventh instruction is -also criticized, but we find no fault in it.
We now proceed to consider the most important question presented by the record in this case, namely, whether ¶" 1251 of the General Statutes of 1889, applies as well to receivers operating railroads as to railroad companies. The section reads :
“ Every railroad company organized or doing business ip this state shall be liable for all damages done-to any employee of such company in consequence of any negligence of its agents, or by any mismanagement of its engineers or other employees to any person sustaining such damage.”
■ The trial court charged the jury that this section did apply in this case. It is contended with great earnestness, on behalf of the plaintiff in error, that this section of the statute does not in terms apply to-receivers ; that it gives a cause of action where none existed at common law; that such a statute must be *595strictly construed ; that it cannot be extended to embrace parties not included within its terms ; that receivers are not railroad companies but officers of the court, and cannot be held liable for injuries received by one employee through the negligence of another. The argument in support of this contention by the-learned counsel for the plaintiff in error is clear and forcible and presents in all its strength as it appears, to us that side of the question, and his position is sustained by decisions of-the supreme courts of Georgia, and Texas under very similar statutes.
It is contended that to include receivers is to interpolate by judicial legislation that which the legislature-has omitted from the statute. Many authorities are-cited denying to the court any such power. It is also-urged that this court;, in the case of Beeson v. Busenbark, 44 Kas. 669, has practically decided this question in accordance with that view. That was an action against Beeson & Selden, who were contractors engaged in the construction of a railroad. They used engines and cars for the transportation of materials and other purposes connected with the construction of the road, and the plaintiff in that case was injured while employed in cleaning the ash-box of an engine. The defendants were not a corporation, but a firm composed of private persons, and were not engaged in the operation of a railroad as common carriers, and it ■was held that they did not fall within the statute. We are entirely satisfied of the correctness of the decision in that case. The distinction between contractors employed in the construction of a railroad, or of some portion of a road, and a railroad company operating under a charter from the state as common carriers of’ freight and passengers is broad and well marked. The position of a receiver, however, is in *596many respects anomalous. He is not in any just sense the owner of the property, nor is. he personally interested, except in the compensation he receives for his services. On the one hand, he represents the court by which he was appointed, and the property in his charge is, in some sense at least, in. the custody of the law; on the other hand, he represents the interests of the corporation, and also of its creditors. The business which he carries on is public, so far as railways are highways open to the public ; it is private, so far as the profits derived from it are concerned.
*598i. Railroadem-l¡crivCT.yof *596It is somewhat anomalous for courts through the instrumentality of receivers to conduct private business for profit, yet the public exigencies and necessities for the continued operation of the great public thoroughfares of the country, no matter what the conflicting rights and interests of stockholders and creditors may be, have been regarded as of such force as to require the continued operation of railroads through the instrumentality of receivers while the rights of parties litigant are being adjusted through the medium of the courts. There is no transfer of interest from the corporation to the receiver, but only a transfer of management. The business is carried on, so far as owners and creditors are concerned, for the purpose of securing a profit. This profit goes into the hands of the receiver to be applied in accordance with the principles of law, and paid to the parties justly entitled to it. The surplus, if any, over operating expense goes exactly where it would go if the business of the company was honestly conducted by its officers. There is still the same necessity for a multitude of employees to keep its properties in repair and -working order, to operate its train service, to collect and disburse its revenues, to keep its accounts, *597and to protect its interests. Receivers must, in the first instance, always assume control and generalship over the army of workers they find in the employ of the company. While they have the power to employ and discharge, the general rule is that the force they find already organized is retained and used, except where found incompetent or inefficient. The receiver becomes, in effect, the general manager, charged with the general supervision of the interests of the company, not through election by the stockholders or board of directors, but by appointment of the court. He stands charged with the performance, then, of the corporate functions of the railroad company. He causes trains to be run, and freight and passengers, mails and express matter to be transported for hire. He collects all the revenues derived from the service. From them he pays all the employees for their services, and discharges all other operating expenses. In substance, then, the business of a railroad corporation in the hands of a receiver moves on as though under the direction of a general manager, to accomplish the same public purposes, to perform the same services for its patrons, to obtain for its bondholders and stockholders the same revenues as before. The receiver, when acting in pursuance of and in obedience to the orders of the court, incurs no personal liability, and has no personal interest in the profits or losses of the business. The substance, then, of the whole matter is that the railroad corporation is neither dead nor dormant. It is, in fact, alive, active, and performing its proper functions as much as before. Its properties are in existence and utilized for the same purposes as ever. Does then the mere shadow of a receivership operate to transform completely the relations its employees sustain to *598each other, and to the assets of the company? For the life and body of a corporation are its franchises, its business and its property. It is not a sentient being, and has no tangible or personal existence. A suit against a receiver is in form against an individual, but in substance it -is against the corporate property in his charge. It
is, in all essential particulars, in substance against the corporation itself. We. think this is the view best sustained by the authorities, and most in consonance with reason and sound principles. “ It is not the words of the law but the internal sense of it that makes the law, and our law, like all others, consists of two parts, viz., of body and soul. The letter of the law is the body of the law, and the sense and reason of the law are the soul of the law. Quia ratio legis est anima legis.” (Intoxicating-Liquor Cases, 25 Kas. 763, citing Eyston v. Studd, 2 Plow. 465.) The case of Trust Co.v. Thomason, 25 Kas. 1, was an action against the trust company by an employee, to recover damages under the same section of the statute now under consideration, and although the question as to the applicability of the statute to the case of. a trustee operating the road is not much discussed in the opinion, the principle on 'which a liability was sustained in that case is very similar to that under consideration in this. The Union Trust Company was not a railway company, and therefore not within the letter of the statute, but it was operating-a railroad, and the liability, which could arise only by force of the statute, was maintained in that case. In the case of Hornsby v. Eddy, 5 Cir. Ct. App. 560, (56 Fed. Rep. 461,) the identical question now before us was passed on by the United States circuit court of appeals for the eighth circuit. The statute was held *599to apply, notwithstanding the Georgia and Texas cases which are cited in the opinion. The case of Trust Co. v. Thomason, supra, was regarded as, in effect, a construction of the statute in favor of the liability of a receiver. This decision was on a demurrer to the petition. The case was afterward tried, a verdict and judgment rendered against the receivers for $15,-000, the case again taken to the court of appeals (07 Fed. Rep. 219) and the judgment affirmed. Judge Caldwell/in delivering the opinion, says :
‘ ‘ An elaborate brief is filed by the plaintiffs in error in support of the contention that the section of the Kansas statute referred to does not apply to receivers operating a railroad, and that, as to them, the fellow-servant rule of the common law still obtains. This question was carefully considered when the case was first here. We are entirely satisfied with the result then reached.”
*6003' poned.4’sup" *599Although the construction placed on the statute of this state by the federal court is not binding on us, the views of a court of such high character are entitled to most respectful consideratien. The Iowa statute, which in terms applies not only to the corporation, but to lessees and other persons owning or operating railroads, was held by the supreme court of that state, in the case of Sloan v. C. I. Rly. Co., 62 Iowa, 728, to include receivers. In the case of T. & P. Rly. Co. v. Cox, 12 Sup. Ct. Rep. 905, the supreme court of the United States held that, as the statutes of Louisiana authorized an action against the receivers of a railway company for wrongfully’causing the death of a brakeman, aiTaction might be maintained in Texas against the receivers for acts done in Louisiana, notwithstanding the decision of the supreme court of Texas in the case of Turner v. Cross, 18 S. W. Rep. (Tex.) 578. For other cases bearing more or less *600directly on this question, see Little v. Dusenberry, 46 N. J. Law, 614; Farrell v. Trust Co., 77 Mo. 477; Klein v. Jewett, 26 N. J. Eq. 476; Meara, v. Holbrook, 20 Ohio St. 137. Complaint is made that the verdict is excessive, but we cannot say that it is so.
The judgment is affirmed.
All the Justices concurring.